       EXHIBIT 23




Case 3:17-cv-00072-NKM-JCH Document 457-23 Filed 04/03/19 Page 1 of 3 Pageid#:
                                   4347
                                                                            1



  1                          UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
  2                            CHARLOTTESVILLE DIVISION

  3    ELIZABETH SINES, et al.,
                                                No. 3:17-cv-72
  4                           Plaintiffs,
                                               Charlottesville, Virginia
  5         vs.                                January 4, 2019
                                               2:04 p.m.
  6    JASON KESSLER, et al.,
                           Defendants.
  7
                       TRANSCRIPT OF TELEPHONIC MOTION HEARING
  8                       BEFORE THE HONORABLE JOEL C. HOPPE
                            UNITED STATES MAGISTRATE JUDGE.
  9    APPEARANCES:

 10    For the Plaintiffs:

 11    ROBERTA ANN KAPLAN                    ALAN LEVINE
       GABRIELLE E. TENZER                   Cooley LLP
 12    Kaplan & Company, LLP                 1114 Avenue of the Americas
       350 Fifth Avenue, Suite 7110          New York, NY 10036
 13    New York, NY 10118                    212-479-6260
       212-763-0883
 14
       DAVID E. MILLS                        JESSICA E. PHILLIPS
 15    Cooley LLP                            Boies Schiller Flexner, LLP
       1299 Pennsylvania Ave., NW            1401 New York Ave., NW
 16    Washington, DC 20004                  Washington, DC 20005
       202-842-7800                          202-237-2727
 17
       For the Defendants:
 18
       JAMES EDWARD KOLENICH            JOHN A. DiNUCCI
 19    Kolenich Law Office              Law Office of John A. DiNucci
       9435 Waterstone Blvd., Suite 140 8180 Greensboro Drive, Suite 1150
 20    Cincinnati, OH 45249             McLean, VA 22102
       513-444-2150                     703-821-4232
 21
       Also Present:     ROBERT AZZMADOR RAY
 22
       Transcribed by:   Carol Jacobs White
 23                      Registered Diplomate Reporter
                         PO Box 182
 24                      Goode, VA 24556
                         Carol.jacobs.white@gmail.com
 25    Proceedings recorded by FTR; computer-assisted transcription.


Case 3:17-cv-00072-NKM-JCH Document 457-23 Filed 04/03/19 Page 2 of 3 Pageid#:
                                   4348
                                                                            14



  1    with the order, I guess in particular for Mr. Ray and Mr. Heimbach

  2    on the certifications?

  3                MS. TENZER:     I don't know if we're going to address that

  4    in the motion to withdraw.       Those are still outstanding --

  5                THE COURT:    All right.

  6                MS. TENZER:     -- those certifications.

  7                THE COURT:    Mr. Kolenich, what is the status of those?

  8                MR. KOLENICH:     Judge, as I think I emailed to chambers,

  9    Mr. Heimbach's response to the last court order was to terminate my

 10    representation.     So he has fired myself and Mr. Woodard and forbid

 11    us to take any actions on his behalf.        The Court will also note

 12    that he hasn't called in today, even though I did transmit the time

 13    and call-in information.       So that's the status on Heimbach.

 14                Mosely's status is well-known to the Court.

 15                Mr. Ray's information, that is on me.        I haven't

 16    completed getting that information from Mr. Ray yet.          He is fully

 17    cooperating with the process.       And we'll get that just as soon as

 18    possible.     And, of course, the contract issue, the statement of

 19    work, is a separate issue.       And we'll take that up with Ms. Tenzer.

 20                THE COURT:    Where -- Mr. Kolenich, it is news to me that

 21    Heimbach has terminated your representation.         I don't recall seeing

 22    that.

 23                MR. KOLENICH:     Sorry, Your Honor.    I emailed it -- I

 24    thought I did -- to chambers.       Maybe I sent it to the wrong one; I

 25    don't know.     I deal with many federal courts.       But Mr. Heimbach did


Case 3:17-cv-00072-NKM-JCH Document 457-23 Filed 04/03/19 Page 3 of 3 Pageid#:
                                   4349
